United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1268
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                             Christian Nero Copeland

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: November 16, 2020
                             Filed: December 31, 2020
                                  [Unpublished]
                                 ____________

Before BENTON, ERICKSON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Christian Nero Copeland pled guilty to possession with intent to distribute
crack cocaine, discharging a firearm during a drug trafficking crime, and forfeiture
of currency and a firearm in violation of 18 U.S.C. § 924(c), (d); 21 U.S.C.
§§ 841(a)(1), 841(b)(1), 853; and 28 U.S.C. § 2461(c). The district court1 sentenced
him to 60 months in prison and five years of supervised release. After serving his
sentence, he violated the conditions of his supervised release. The court revoked his
release, sentencing him to 18 months in prison and five years of supervised release.
He appeals. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Copeland claims the district court failed to properly weigh the sentencing
factors and imposed an unreasonable sentence. This court reviews “a district court’s
revocation sentence using the same standards applied to initial sentencing
decisions.” United States v. Parker, 669 Fed. Appx. 323, 324 (8th Cir. 2016). “A
sentence within the Guidelines range is accorded a presumption of substantive
reasonableness on appeal.” United States v. Perkins, 526 F.3d 1107, 1110 (8th Cir.
2008).

       Copeland believes the district court abused its discretion “when it failed to
consider the excess time that Copeland had already served for his original offense
and placed punishment over the rehabilitative goals that underly supervised release.”
This argument is without merit. Imposing a within-guidelines sentence, the district
court considered each of the § 3553(a) factors, especially the fact that Copeland
“pose[d] a danger to society.” See United States v. Franklin, 397 F.3d 604, 607 (8th
Cir. 2005) (“[E]vidence that the district court was aware of the relevant § 3553(a)
factors required to be considered can be inferred from the record.”). The district
court has “wide latitude to weigh the section 3553(a) factors in each case and assign
some factors greater weight than others in determining an appropriate sentence.”
United States v. Campbell, 976 F.3d 775, 778 (8th Cir. 2020). “The mere fact that a




      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska, now deceased.

                                         -2-
court could have weighed the sentencing factors differently does not amount to an
abuse of discretion.” Id.

                                  *******

      The judgment is affirmed.
                      ______________________________




                                       -3-